PER CURIAM.
Kyle Anton Davis seeks to appeal the district court’s orders: (1) dismissing his 28 U.S.C.A. § 2255 (West Supp.2001) motion; (2) denying his motion for summary judgment and motion for reconsideration; and (3) denying his motion alleging bias pursuant to 28 U.S.C. § 144 (1994). We have reviewed the record and the district court’s opinions and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court. See United States v. Davis, Nos. CR-95-122; CA-00-410 (E.D. Va. Oct. 29, Dec. 1 & Dec. 10, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.